673 F.2d 167
110 L.R.R.M. (BNA) 2593, 94 Lab.Cas.  P 13,588
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GENE'S TOYOTA SALES AND SERVICES, INC., Respondent.
No. 81-1030.
United States Court of Appeals,Sixth Circuit.
March 25, 1982.

Elliott Moore, Deputy Associate Gen. Counsel, Vivina Miller, N.L.R.B., Washington, D. C., for petitioner.
Arthur Rude, Parmenter, Forsythe, Rude, Gavigan, Van Epps & Briggs, Muskegon, Mich., for respondent.
Before LIVELY and JONES, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The National Labor Relations Board seeks enforcement of its decision and order finding that the respondent had committed unfair labor practices consisting of violations of Sections 8(a)(1) and 8(a)(3) of the National Labor Relations Act.  The order directed the respondent to cease and desist from certain unfair labor practices and to offer reinstatement to former employee Walter Reagan.  The Board's order is reported at 252 NLRB No. 71 (1980).  In this court the respondent concedes that it violated Section 8(a)(1) by curtailing employees' use of its telephones and threatening employees with unfavorable references in retaliation for their union activities and by promising and subsequently granting wage increases to employees in exchange for withdrawing their support from the union.  The respondent contends, however, that the discharge of Walter Reagan did not violate Section 8(a)(3) of the Act.  The issue before this court is whether substantial evidence on the record as a whole supports the finding of the Board that the discharge of Walter Reagan was an unfair labor practice.


2
Upon consideration of the entire record together with the briefs and oral arguments of counsel this court concludes that the finding of the Board is supported by substantial evidence.  Though Reagan was not the only employee in his department who was terminated as the company changed its operations, there was testimony by one of the owners of respondent that the reason Reagan was not called back when other employees were hired to do mechanical work was that after Reagan had started "this union thing" the owners didn't want him around the place.


3
The order of the Board is enforced.